ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_06_EN.txt. 65

SEPARATE OPINION OF JUDGE TANAKA

The following observations are limited to the Court’s opinion on the
second principal Preliminary Objection raised by the Respondent
Government.

I can completely agree with the conclusion of the Court in rejecting
this objection. Furthermore, I cannot deny the well-foundedness of
the reasons by which the Court reached this conclusion. Nor do I
hesitate to say that these reasons in general are in themselves suffi-
cient to overrule this Preliminary Objection.

However, to my regret, I cannot agree with the Court’s choice of
reasons. To reach a conclusion there may be found many concurrent
reasons upon which a decision of the Court can be based. Some of
them may be more immediate, essential and straightforward than
others which are of indirect and subsidiary importance and serve
simply to corroborate the principal reasons.

The choice of reasons as grounds for a decision, however, is neces-
sarily subject to a limitation which is required by the nature of judicial
activities. I am well aware that some consideration should be given
to the existence of precedents in regard to a case which the Court is
called upon to decide. Respect for precedents and maintenance of
the continuity of jurisprudence are without the slightest doubt highly
desirable from the viewpoint of the certainty of law which is equally
required in international law and in municipal law. The same kind of
cases must be decided in the same way and possibly by the same reason-
ing. This limitation is inherent in the judicial activities as distinct
from purely academic activities.

On the other hand, the requirement of the consistency of jurispru-
dence is never absolute. It cannot be maintained at the sacrifice of
the requirements of justice and reason. The Court should not hesitate
to overrule the precedents and should not be too preoccupied with the
authority of its past decisions. The formal authority of the Court’s
decision must not be maintained to the detriment of its substantive
authority. Therefore, it is quite inevitable that, from the point of
view of the conclusion or reasoning, the minority in one case should
become the majority in another case of the same kind within a compara-
tively short space of time.

What I want particularly to emphasize is not only the concrete
appropriateness of the conclusion, namely the operative part of each
decision, but the reasoning upon which the conclusion is based. The
more important function of the Court as the principal judicial organ of
the United Nations is to be found not only in the settlement of concrete
disputes, but also in its reasoning, through which it may contribute to
the development of international law. It seems hardly necessary to

63
66 BARCELONA TRACTION (SEP. OP. TANAKA)

say that the real life of a decision should be found in the reasoning
rather than in the conclusion.

Therefore, the above-mentioned choice of reasons by which the
Court disposes of a matter in issue becomes important. It affects the
intrinsic value and weight of a reason on the basis of which a concrete
issue is dealt with.

In the light of these short preliminary remarks I shall consider the
matter at issue as regards the choice of reasons by which the Court has
disposed of the second Preliminary Objection raised by the Respondent
Government.

There is not the slightest doubt that this objection denying the
Court’s jurisdiction in the present case has been motivated and inspired
by the existence of two precedents, namely the Judgments in the
Aerial Incident case of 26 May 1959 (I.C.J. Reporis 1959, p. 127), and
the Temple of Preah Vihear case of 26 May 1961 U.C.J. Reports 1961,

P- 17).

First I shall consider the Court’s Judgment in the Aerial Incident
case, which marked the starting point of the subsequent history of
the jurisdictional matter with which we are concerned.

In this case the Bulgarian Government raised a preliminary objection
denying the validity of the Declaration of 12 August 1921, by which
Bulgaria accepted the compulsory jurisdiction of the Permanent Court
of International Justice. This Declaration, the Bulgarian Government
insisted, “ceased to be in force on the dissolution of the Permanent
Court” of International Justice on 18 April 1946 and therefore “cannot
accordingly be regarded as constituting an acceptance of the compulsory
jurisdiction of the International Court of Justice, by virtue of Article 36,
paragraph 5, of the Statute of that Court”. The Government oi
Israel, on the other hand, to establish the jurisdiction of the Court in
that case, invoked the Bulgarian Declaration of 1921 and Article 36,
paragraph 5, of the Statute and the fact that Bulgaria became a Member
of the United Nations on 14 December 1955 and ‘accordingly a party
to the Statute.

The Court upheld this objection and ruled that it had-no jurisdiction
in the case.

I quote a passage of the Judginent which seems most clearly to indi-
cate its essential reasons :

“At that date (namely, 14 December 1955], however, the Bul-
garian Declaration of 1921 was no longer in force in consequence
of the dissolution of the Permanent Court of International Justice
in 1940. The acceptance set out in the Declaration of the com-
pulsory jurisdiction of the Permanent Court of International

64
67 BARCELONA TRACTION (SEP. OP. TANAKA)

Justice was thereafter devoid of object since that Court was no
longer in existence. The legal basis for that acceptance in Article 36,
paragraph 2, of the Statute of the Permanent Court of Inter-
national Justice, ceased to exist with the disappearance of that
Statute. Thus, the Bulgarian Declaration had lapsed and was
no longer in force” U.C.J. Reports 1959, p. 143).

This ruling of the Court was based on two main reasons which were
concerned with the interpretation of Article 36, paragraph 5. The
one was the recognition of the destructive effect of the dissolution of
the Permanent Court on 18 April 1946 upon the Bulgarian Declaration
of 1921. The other was the distinction made between original and
non-original Members of the United Nations concerning the interpre-
tation of Article 36, paragraph 5, of the Statute.

Although this Judgment was given in consideration of the particular
circumstances of the case and its binding force was limited to the parties
and to this particular case (Article 59 of the Statute), it has exercised.
tremendous influence upon the subsequent course of the Court’s juris-
prudence and the attitude of parties vis-à-vis the jurisdictional issues
relative to this Court.

The first repercussion of the Judgment in the Aerial Incident case
may be seen in the Judgment in the Temple of Preah Vihear case de-
livered on 26 May 1961, precisely two years after the delivery of the
Judgment in the Aerial Incident case.

It is to be noted that the repercussion is found not in the conclusion
of the Judgment itself, but in the argument of the party raising a
preliminary objection to the Court’s jurisdiction, and in the reasoning
of the Court in disposing of this objection.

The question at issue was concerned with the effect of the Thai
Declaration of 20 May 1950 which renewed for a period of ten years
the Declaration of 3 May 1940, constituting the ten-year renewal of a
Declaration dated 20 September 1929, accepting the compulsory juris-
diction of the Permanent Court of International Justice. The question
was whether the 1950 Declaration of Thailand was valid by the operation
of Article 36, paragraph 5, notwithstanding the dissolution of the
Permanent Court on 18 April 1946 and the fact that Thailand became
a Member of the United Nations and thus a party to the Statute on
16 December 1946, eight months after the dissolution of the Permanent
Court.

One may recognize that Thailand was legally in an analogous position
with Bulgaria in regard to the application of Article 36, paragraph 5,
except that, while the Bulgarian Declaration was made for an inde-
finite period, the Thai Declaration covered a period of ten years with
the possibility of renewal. Accordingly, it was quite natural that,
when the Thai Government raised a preliminary objection denying
the jurisdiction of the Court by excluding the application of Article 36,

65
68 BARCELONA TRACTION (SEP. OP. TANAKA)

paragraph 5, to that declaration, it did not fail to refer to the Judgment
in the Aerial Incident case.

The Preliminary Objection and Submissions of Thailand on this
point read as follows :

“{) that the Siamese declaration of the zoth September, 1929
lapsed on the dissolution of the Permanent Court of Inter-
national Justice on the 1gth April, 1946, and thereafter could
not be renewed ;

(ii) that the Thai declaration of the 2oth May, 1950 purported
to do no more than renew the said declaration of the 20th Sep-
tember, 1929, and so was ineffective ab initio ;

(iii) that consequently Thailand has never accepted the compul-
sory jurisdiction of the International Court of Justice under
Article 36, paragraph 2, of the Statute”.

It is not unreasonable to suppose that this objection of Thailand was
encouraged by the Judgment in the Aerial Incident case. However,
differently from that case, the objection was not successful for the
cause of Thailand. The Court, although it recognized its jurisdiction
in the case, reached its conclusion not by way of the application of
Article 36, paragraph 5, but by recognizing the validity of the Thai
Declaration of 1950 as made independently under Article 36, para-
graphs 2 to 4 (1.C.J. Reports 1961, p. 29).

It is to be noted that in the Temple of Preah Vihear case the Court
did not establish its jurisdiction by considering the question whether
or not the dissolution of the Permanent Court resulted in the lapse of
the Thai Declaration of 1940, renewed in 1950. This question was left
untouched and the maiter was decided by stressing the particularity
of the case, which was different from the Aerial Incident case.

Furthermore, the Court’s interpretation that the Thai Declaration
of 1950 should be considered as independent irom that of 1940 does
not seem quite in conformity with the text of the declaration which
renewed the previous declaration, and with the real intention of Thai-
land from which the historical continuity between the two deciarations
is undeniable. From this viewpoint the solution presented by the
Judgment does not seem quite satisfactory.

The question of the effect of the dissolution of the Permanent Court
in the light of an interpretation of Article 36, paragraph 5, upon which
the preliminary objection was based, should have been reconsidered
by the Court. :

There remained for the Court the following alternatives: either the
Court would comply with the principle enunciated by the Judgment in
the Aerial Incident case and uphold this objection, or it would overrule
this principle and reject the objection.

66
69 BARCELONA TRACTION (SEP. OP, TANAKA)

In the case of the second alternative the Joint Dissenting Opinion of
Judges Sir Hersch Lauterpacht, Wellington Koo and Sir Percy Spender
appended to the Judgment in the Aerial Incident case (1.C.J. Reports
1959, pp. 156 ef seg.) might naturally have much importance in deciding
this issue.

This Joint Dissenting Opinion, different from the Court’s opinion,
firstly denied the lapsing effect of the dissolution of the Permanent
Court upon the Bulgarian Declaration of 1921 by the interpretation and
application of Article 36, paragraph 5, and secondly, it did not distin-
guish between original and non-original Members of the United Nations
regarding the matter of transfer of compulsory jurisdiction. The
fundamental idea upon which this opinion rested was nothing but the
substantial identity of the old and the new Court and the continuity
of their jurisdiction notwithstanding the dissolution of the old Court.
Whether the conclusion was negative or positive, the Court should
have tackled and solved this essential question without confining itself
to reasons of a subsidiary character.

That the Court’s attitude vis-à-vis the Temple of Preah Vihear case
was influenced by the preoccupation of not impairing the authority of
the Judgment in the Aerial Incident case is very probable. Respect
for precedents and maintenance of jurisprudence are important consi-
derations required in judicial activities. But the choice of reasons for
a decision is no less important, as I said above. From this viewpoint
the Court should have chosen in the Temple case more essential, more
immediate reasons in deciding the matter at issue.

This is one reason why Judge Sir Gerald Fitzmaurice and myself
appended a Declaration to the Judgment in the Temple of Preah Vihear
case (I.C.J. Reports 1961, pp. 36 ef seg.; cf. Declaration of Judge
Wellington Koo, bid., p. 36).

Thus the doctrine of lapse by dissolution which was incorporated in
the Judgment in the Aerial Incident case has remained intact. It has
offered a powerful tool to those States which were not inclined to submit
to the compulsory jurisdiction of the Court by the application either
of Article 36, paragraph 5, or of Article 37 of the Statute. It has
become an indirect obstacle to the Court in choosing reasons.

*
* *

The thesis of lapse by dissolution has appeared for the third time
in the second principal Preliminary Objection put forward by the
Respondent Government in the present case. The Judgment in the
Aerial Incident case has become the core of the argument of the Res-
pondent Government in denying the validity of the jurisdictional
clause contained in the Treaty of Conciliation, Judicial Settlement and
Arbitration of°19 July 1927 between Belgium and Spain. The position

67
70 BARCELONA TRACTION (SEP. OP. TANAKA)

of the Respondent Government is to deny the jurisdiction of the Court
by referring to the principles enunciated by the Judgment in the
Aerial Incident case regarding the interpretation of Article 36, para-
graph 5, of the Statute. The attitude of the Applicant Government
vis-a-vis the Judgment in the Aerial Incident case, on the other hand,
seems to be that it avoids challenging this Judgment openly and tries
to attain the same purpose, namely justification of the jurisdiction of
the Court, by another means. This means is to emphasize the difference
between the two cases. The difference is found in the fact that, whereas
a declaration referred to in Article 36, paragraph 5, is of a unilateral
character and simply aims at the acceptance of the compulsory juris-
diction, and is furthermore intimately connected with the Statute of
the Permanent Court, the jurisdictional clause with which Article 37
is concerned, is of a bilateral character and is incorporated in a treaty
or convention which has a wider purpose than a declaration under the
optional clause. Therefore, the jurisdictional clause in the Treaty of
1927, unlike the Bulgarian declaration of 1921, would not be subject
to the annihilating effect of the dissolution of the Permanent Court.

On the other hand, the validity of the Treaty of 1927 as a whole is
not denied by the Parties.

The result thereof is that the Parties have gone into the question
of the severability of the provisions of a treaty : the Spanish Government
is in favour of severability provided this does not come into conflict
with the validity of the remaining parts of the treaty, namely the
parts relative to conciliation and arbitration ; the Belgian Government
is in favour of inseverability of the treaty in order to save the validity
of the jurisdictional clause as an integral part of the Treaty of 1927.

Thus the discussions deviated in the wrong direction by dealing with
a question which does not seem to be relevant to the interpretation of
Article 37 of the Statute, the main legal issue in the second principal
Preliminary Objection.

The Court’s viewpoint seems to support, in general, the contention
of the Belgian Government resting upon the emphasis of a difference
between Article 36, paragraph 5, and Article 37 of the Statute in so
far as the interpretation of these two provisions is concerned.

I shall now consider the question whether Article 37 can be interpreted
differently from Article 36, paragraph 5, in regard to the effect of the
dissolution of the Permanent Court. The question is concerned with
the identity or divergence of these provisions:

It is quite true that there exist many points of difference bétween
Article 36, paragraph 5, and Article 37 of the Statute, for example,
the wording, the source of compulsory jurisdiction, the unilateral cha-
racter of the declaration and the bilateral character of the jurisdictional
clause incorporated in a treaty, etc. The question, however, is whether
these differences are relevant to a decision of the matter at issue, namely
the effect of the dissolution of the Permanent Court on the fate of

68
71 BARCELONA TRACTION (SEP. OP. TANAKA)

declarations made under the optional clause and jurisdictional clauses
in treaties.

In a matter of this kind we cannot assert absolutely that one thing
is identical with or different from the other. There may be found
many elements of similarity and difference. What matters is from
what viewpoint they are identical or different. The decision as to
whether one thing is identical or not with the other depends upon the
position from which one regards the matter. Therefore, the decision
is relative to the viewpoint one adopts.

Concerning the matter at issue, namely the question of identity or
diversity between Article 36, paragraph 5, and Article 37 of the Statute,
the criterion should be sought in the viewpoint of the essential purpose
of both provisions, i.e., the continuity of the acceptance of compulsory
jurisdiction. If these provisions are identical in this fundamental
purpose, they may be considered as identical notwithstanding the
possible difference in many other respects which are not related to the
purpose itself.

Now, nobody would dare deny the fact that the above-mentioned
purpose is common to Articles 36, paragraph 5, and 37. Consequently,
the Court, called upon to give an interpretation on Article 37 in regard
to the second principal Preliminary Objection, could not have ignored
the existence of the Judgment in the Aerial Incident case, whatever
the conclusion of the Court might be: either to follow or to overrule
this precedent. The Court should have met the question which is
common to Articles 36, paragraph 5, and 37, instead of dealing with
the present case independently of the Aerial Incident case.

The Court should have made its position clear on the jurisdictional
matter, vis-à-vis the Judgment in the Aerial Incident case as involving
an issue which is of the same legal nature as the present case. That is
what is dictated by the value and importance of the matter at issue.

I am not unaware of the fact that, while there now exists no optional
clause declaration which needs to be saved by the operation of Article 36,
paragraph 5, a large number of treaties and conventions containing a
jurisdictional clause are still in existence. In the former case this
issue, namely the question of the interpretation of Article 36, para-
graph 5, may have lost all practical value ; accordingly, the Judgment
in the Aerial Incident case would do no harm to the interpretation of
Article 36, paragraph 5, even if it should be overruled.

However, consideration should be given not only to the practical
significance of the Court’s decisions but also to their theoretical mean-
ing and value. I consider that the Court should have dealt primarily
with the Judgment in the Aerial Incident case as this involved the same
legal question as the present issue rather than evade it because it was
an inconvenient obstacle. General international law might have
benefited by such an attitude of the Court by finding a common solution

69
72 BARCELONA TRACTION (SEP. OP. TANAKA)

to the jurisdictional question which has arisen or might arise concerning
Articles 36, paragraph 5, and 37.

x
* *

So far as my view on the interpretation of Article 36, paragraph 5,
is concerned, I agree fundamentally with the view put forward in the
above-mentioned Joint Dissenting Opinion appended to the Judgment
in the Aerial Incident case. Not only do I share the view of this Opinion
as an interpretation of Article 36, paragraph 5, but I agree with the
view of its authors which does not make a distinction between the inter-
pretation of Article 36, paragraph 5, and Article 37 (1.C.]. Reports
1959, pp. 180-182) so far as the effect of compulsory jurisdiction is
concerned.

It is unnecessary to describe the content of this Opinion in detail.
I would rather limit myself to stressing some of its essential points
from my own viewpoint.

What I have to say below is concerned with the interpretation of Art-
icle 36, paragraph 5, which constitutes the subject of that Opinion, but
this can be applied mutatis mutandis to the interpretation of Article 37.

The principal question we are confronted with is the effect of the
dissolution of the Permanent Court of International Justice upon the
compulsory jurisdiction accepted by a unilateral declaration under
Article 36, paragraphs 2 to 4 of the Statute. It has a bearing on the
interpretation of Article 36, paragraph 5, which stipulates :

“Declarations made under Article 36 of the Statute of the
Permanent Court of International Justice and which are still in
force shall be deemed, as between the parties to the present Statute,
to be acceptances of the compulsory jurisdiction of the Interna-
tional Court of Justice for the period which they still have to run
and in accordance with their terms.”

Nobody can deny that the purpose of this provision is the preservation
of the effect of compulsory jurisdiction accepted in regard to the old
Court under the régime of the new Court. The alleged effect of the
lapse of declarations by the dissolution of the Permanent Court shall be
considered from this point of view, namely the purpose of Article 36,
paragraph 5.

The theory of “lapse” advanced by the Bulgarian Government and
supported by the Judgment in the Aerial Incident case is based on
the great significance attached to the fact of the dissolution of the
Permanent Court. It presupposes the existence of some difference
between the old and new Courts. If some differences between the two
Courts, either fundamental or in detail, exist then declarations made

70
73 BARCELONA TRACTION (SEP. OP. TANAKA)

under the old Court could not be expected to continue the same effect in
regard to the new Court. In this case the dissolution of the Permanent
Court might have a serious effect upon the fate of the said declarations.

Now there is no doubt that not only in their fundamental purpose
but in every detail, namely from: the viewpoint of organization, compo-
sition and procedure, the old and the new Court are identical with
each other ; the latter being the exact counterpart or copy of the former.
They do not differ except in name. The continuance of substantially
the same Court, differing only in name, has never been contested, even
by those who sought to deny the compulsory jurisdiction of the Inter-
national Court.

The continuity between the two Courts under a different name
guaranteed the subsistence of the same jurisdictional rights and obli-
gations of the declarant States. There would seem to be no inconven-
ience or disadvantage to the parties concerned. Presumably if when
the switchover from one Court to the other was carried out no change
of name had been effected, no one, in this case, would contend for the
lapse of an already existing declaration.

Furthermore, it should be noted that the dissolution of the Permanent
Court did not occur suddenly but had been anticipated and that there
was no temporal gap between the dissolution of the old Court and the
creation of the new one.

Consequently, the real circumstances are not so much the transfer
of jurisdiction from the old Court to the new one as the replacement of
the former by the latter. The acceptances by the declarant States of
the compulsory jurisdiction remain unchanged. Accordingly there did
not occur the “transfer of jurisdiction” nor the “automatic succession”
{in the proper sense of the terms). The circumstances concerning the
dissolution of the Permanent Court being such, it does not seem to be
in conformity with the true intention of the parties or with a common-
sense conclusion to attach the lapsing effect to the fact of the dissolution
of the Permanent Court. Nor does there exist here any material
change in the compulsory jurisdiction originally accepted. It matters
only that declarations are “still in force” or “faites ... pour une durée
qui n’est pas encore expirée” (Article 36, paragraph 5).

From what is indicated above, I may conclude that Article 36,
paragraph 5, simply affirms the true and reasonable intention of declar-
ant States and does not impose any new obligations upon them. This
provision is nothing but the expression of what is required by logic and
reason. This provision may be conceived as an authentic interpreta-
tion concerning the law on jurisdictional matters.

If the dissolution of the Permanent Court could have so important
an effect upon declarations accepting the compulsory jurisdiction, the
legislators of this provision would have expressly mentioned this
matter. However, the term “dissolution” does not appear in Article 36,
paragraph 5. It is certain that they did not approve the destructive
effect of dissolution. What they contemplated must have been, on

71
74 BARCELONA TRACTION (SEP. OP. TANAKA)

the contrary, to save the effect of declarations accepting the compul-
sory jurisdiction by excluding the possible erroneous construction of
the effect of the dissolution. Such construction is radically opposed
to the purpose inherent in Article 36, paragraph 5.

The real and only obstacle to the continuance of the compulsory
jurisdiction existing with regard to some States is the fact that they
did not become Members of the United Nations and accordingly parties
to the Statute of the International Court before the dissolution of the
Permanent Court. In this case one of the most important conditions
required for acceptance of compulsory jurisdiction is lacking. But
this condition can be fulfilled by admission to the United Nations and
ipso facto becoming a party to the Statute of the International Court
of Justice.

Thus, upon the basis of the already existing objective condition,
namely declarations accepting the compulsory jurisdiction of the
Permanent Court, the compulsory jurisdiction can become effective,
being completed by the fulfilment of a subjective condition, namely
membership of the United Nations and party to the Statute.

So long as this subjective condition is unrealized, the declaration
remains inoperative or “dormant”; it has not become null and void
by the effect of the dissolution of the Permanent Court. The cause
of the fact that temporarily the declaration remains inoperative, is
found not in the effect of the dissolution, but in the lack of the capacity
of the declarant State.

From what has been stated above, it is clear that the dissolution of
the Permanent Court cannot have such an important effect as to decide
the fate of declarations having accepted the compulsory jurisdiction
of the Permanent Court by those States which were not original Mem-
bers of the United Nations, or did not become Members before the
dissolution of the Permanent Court. Therefore the doctrine of the
“lapse” first put forward by the Bulgarian Government in the Aerzal
Incident case, and reiterated by the Thai Government in the Temple
of Preah Vihear case regarding Article 36, paragraph 5, of the Statute
(and finally invoked by the Spanish Government regarding Article 37)
is quite illusory and unsound. This doctrine, I am inclined to consider,
might have been artificially devised by those parties who, in concrete
cases, did not want to submit themselves to the compulsory jurisdiction
which they had accepted and the effective continuance of which they
had never doubted before.

The logical fallacy of this doctrine is clear. As is indicated above,
the replacement of the Permanent Court by the International Court in
itself does not possess any negative effect on the continuance of the
declaration accepting the compulsory jurisdiction, owing to the exis-
tence of exact identity between these two juridical organs. This is
a sociological fact underlying the legal issue. However, these organs

72
75 BARCELONA TRACTION (SEP. OP. TANAKA)

have a distinct legal existence. Accordingly, to carry out smoothly
the “transfer of jurisdiction” or the “automatic succession” between
the old and the new Court a legislative measure or technique had to be
adopted. This is precisely the purpose which was intended to be
realized by Article 36, paragraph 5, and which is in conformity with
the presumed intention of reasonable declarant States. It is evidently
a contradiction to invoke the lapsing effect of dissolution and to deny
the application of this provision, because its principal aim, undoubtedly,
is nothing but the exclusion of such invocation.

The objective of the preservation of the effect of declarations under
the old Court, as much as possible in regard to the new Court, must
govern the interpretation of Article 36, paragraph 5, of the Statute.
This objective is related to the institution of compulsory jurisdiction
and, thereby, linked with the ideals of justice and peace which are to
prevail in the international community. Those who advocate the
doctrine of the “lapse” seem to view the concept of “dissolution” as
if it presents an obstacle interrupting the continuity of the natural
process of cause and effect. We should beware of falling into the
excess of the legal formalism of so-called “conceptual jurisprudence”
of which the doctrine of the “lapse” presents a conspicuous example.
Sociological and teleological approaches, I consider, are particularly
needed in the field of international law.

*
* *

What I have stated above is limited to the question of the effect of
the dissolution of the Permanent Court upon the existing declarations
in the light of the interpretation of Article 36, paragraph 5. With
regard to another question, namely whether or not “the parties to the
present Statute” within the meaning of the said Article is limited to
original members of the United Nations, and therefore the signatories
of the Statute, I need only refer to the above-mentioned Joint Dissenting
Opinion and will not go further into the matter.

These fundamental arguments relative to the interpretation of
Article 36, paragraph 5, can be applied unchanged to that of Article 37,
since, as I mentioned above, so far as the fundamental objective is
concerned, these provisions are exactly identical and there is no room
for different interpretations of these two provisions. Accordingly, the
Joint Dissenting Opinion which originally related to the interpretation
of Article 36, paragraph 5, can be naturally extended to the interpre-
tation of Article 37, in so far as common questions are concerned.

Briefly, I can agree with the opinion of the Court on the second prin-
cipal Preliminary Objection, in its conclusion as well as in its reasoning.
Next, it seems that the Court’s view on Article 37, namely the question
of the effect of the dissolution of the Permanent Court, is not essentially
very different from that of the Dissenting Opinion on Article 36, para-
graph 5, regarding the same question, except with regard to some points

73
76 BARCELONA TRACTION (SEP. OP. TANAKA)

which are derived from the particularity of a jurisdictional clause incor-
porated in a treaty. So far as the question of the effect of the disso-
lution of the Permanent Court on the compulsory jurisdiction is con-
cerned, there should be no different answer or reasons as regards an
independent unilateral declaration under the optional clause or a juris-
dictional clause in a treaty. What can be said is that the reasons
based on the particularity of the latter could be invoked a fortiori for
the effective subsistence of the clause.

The following reasoning of the Court at the closing part of its consider-
ation of the second principal Preliminary Objection is very convincing :

“It was this fallacy which underlay the contention advanced
during the hearings that the alleged lapse of Article 17 (4) was
due to the disappearance of the ‘object’ of that clause, namely the
Permanent Court. But that Court was never the substantive
‘object’ of the clause. The substantive object was compulsory
adjudication and the Permanent Court was merely a means for
achieving that object.”

This reasoning can be very precisely applied to the interpretation of
Article 36, paragraph 5.

The Aerial Incident case, the Temple of Preah Vihear case, and the
present case, each of them possessing some particular aspect distin-
guishing the one from the others, involve an important legal issue which is
common to them, namely the question of the effect of the dissolution
of the Permanent Court upon the fate of the compulsory jurisdiction
based on the optional clause of Article 36, paragraph 2, or the juris-
dictional clause incorporated in a treaty. This common question was
for the first time raised by the objection advanced by the Bulgarian
Government in the Aerial Incident case. The Judgment in that case
upheld the objection by recognizing the lapsing effect of the dissolution
upon the compulsory declaration accepted by the optional clause.
Although Article 36, paragraph 5, became obsolete, the Court’s reason-
ing in that Judgment remains, unless it should be overruled by a sub-
sequent judgment. Although the decision of the Court has no force
of res judicata except between the parties, and in respect of that parti-
cular case, its reasoning should de facto exercise lasting influence upon
matters involving the same kind of question. Accordingly, the attitude
of the Thai Government and the Spanish Government, each invoking
the Judgment in the Aerial Incident case, respectively in the Temple
of Preah Vihear case and in the present case, is quite natural, so long
as the reasoning of the Judgment in the Aerial Inctdent case has sur-
vived without being overruled by subsequent practice.

74
77 BARCELONA TRACTION (SEP. OP. TANAKA)

As one who shares the view of the Joint Dissenting Opinion con-
cerning the interpretation of Article 36, paragraph 5, I consider that
the Court should have overruled the Judgment of 1959 in the Aerial Inci-
dent case by the Judgment of 1961 in the Temple of Preah Vihear case.
But as I pointed out above, the Court avoided meeting that Judgment
directly and dealt with the matter in a different way. Now the Court
has faced the same question for the second time. It should have made
its standpoint on the interpretation of Article 36, paragraph 5, clear.
But the Court has refrained from doing so from the viewpoint of stress-
ing the difference between Article 37 and Article 36, paragraph 5, and
has disposed of the issue quite independently of the interpretation of
the Judgment of 1959. Thus, the Court has again lost the chance of
rectifying the view adopted by that Judgment.

Whereas Article 36, paragraph 5, and Article 37 are as regards their
fundamental objective quite identical and their differences are unessen-
tial, the matter involved in the second principal Preliminary Objection
should have been disposed of in the light of the common principle
underlying these two provisions, namely the preservation under the
new Court of the compulsory jurisdiction accepted during the period
of the old Court.

The Court’s opinion, although it rests on the difference between the
two provisions, is not limited to points peculiar to the interpretation of
Article 37. Its essential reason can be mutatis mutandis applied to
the interpretation of Article 36, paragraph 5. Furthermore, I assume
that the Court’s opinion is, in its fundamental reasoning, not very far
from that of the Joint Dissenting Opinion in the Aerial Incident case.
The above-cited passage from the Court’s reasoning may be regarded
as precisely the antithesis or refutation of what was declared in the
essential part of the reasoning in the Judgment in the Aerial Incident
case.

I consider that the Court’s emphasis upon the difference between
Article 36, paragraph 5, and Article 37 is more apparent than real.
The Court has been careful not to deal directly with the 1959 Judgment,
but the viewpoint adopted by the Court in 1959 is substantially over-
ruled by the present Judgment.

(Signed) Kotaro TANAKA.

75
